DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
	Claims 1-12 and 14-16 have been examined.
	Claim 13 have been examined.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being unpantable over Amir (US20120161984A1).
Claim.1 Amir discloses a method for optimizing a search for a parking space for a vehicle (see at least abstract, for providing guidance for locating street parking), the method comprising the steps of: 
	Claim.2 Amir discloses further comprising the step of: ascertaining an outlay required to reach the destination from the at least one parking space taking into consideration at least the time to reach the destination from the at least one parking space (see at least fig. 13A-15, p57, optimize the recommended route for a shorter driving route to the spot, or for a shorter walking route from the spot to the destination, both in terms of either distance or estimated driving/walking time).
	Claim.3 Amir discloses further comprising the step of: ascertaining an outlay required to reach the at least one parking space from a starting location taking into consideration at least the journey time from the starting location to the at least one parking space (see at least fig. 13A-15, p57, optimize the recommended route for a shorter driving route to the spot, or for a shorter walking route from the spot to the destination, both in terms of either distance or estimated driving/walking time).
	Claim.4 Amir discloses wherein 21Attorney Docket No. 080437.PA875US the ascertainment of the journey time involves at least partial distances between at least two parking spaces being used (see at least p23-25, this probability for each of these segments based upon earlier observations of space availability in the segment at the same or similar 
Claim.5	Amir discloses wherein the time to reach the destination from the at least one parking space is determined by taking into consideration a movement on foot and, optionally, at least one alternative type of transportation (see at least fig. 13A-15, p57, optimize the recommended route for a shorter driving route to the spot, or for a shorter walking route from the spot to the destination, both in terms of either distance or estimated driving/walking time).
	Claim.6 Amir discloses wherein at least two solution options are ascertained and said two solution options are put into an order of optimization (see at least p23-25, this probability for each of these segments based upon earlier observations of space availability in the segment at the same or similar times and days of week, these observations of space availability may come from dedicated surveyors, and/or from users using the facility to find parking, p56-58).
	Claim.9	Amir discloses further comprising the step of: determining a route that covers the two solution options in the order of optimization (see at least p23-25, this probability for each of these segments based upon earlier observations of space availability in the segment at the same or similar times and days of week, these observations of space availability may come from dedicated surveyors, and/or from users using the facility to find parking).
	Claim.10 Amir discloses wherein a selection of the optimization solutions is made based on a decision tree (see at least fig.11-15, p23-26, this probability for each of these segments based upon earlier observations of space availability in the segment at the same or similar times and days of week, these observations of space availability may come from dedicated surveyors, and/or from users using the facility to find parking, p56-58).
	Claim.15 Amir discloses wherein the at least one solution option is a first solution option; and the method further comprises: ascertaining a second solution option that is located further from the 
	Claim.16 Amir discloses further comprising: ascertaining an expectation value of a user that is a product of the probability of availability and the sum of: the time to reach the destination from the at least one parking space, and the journey time from the starting location to the at least one parking space (see at least fig.11-15, p23-26, this probability for each of these segments based upon earlier observations of space availability in the segment at the same or similar times and days of week, these observations of space availability may come from dedicated surveyors, and/or from users using the facility to find parking, p56-58).
Claim.12 Amir discloses a system for optimizing a search for a parking space for a vehicle (see at least abstract, for providing guidance for locating street parking), comprising: one or more computers operatively configured to execute a program to: ascertain using the one or more computers, at least one solution option (see at least fig.2, p30, for executing computer programs); Page 4 of 10Application No. 15/996,565 Attorney Docket No. 080437.PA875US ascertain, using the one or more computers, an optimization solution from said at least one solution option; ascertaining, using the one or more computers, an outlay including destination costs and/or walking costs to reach the destination from the at least one parking space taking into consideration at least the time to reach the destination from the at least one parking space (see at least fig.2, 12-15, p61, every street segment can lead to other streets via an intersection that may restrict some transitions, while a segment may have no parking available now, it may still have parking in 1 minute, but with probability that should take into account, the fact that right now there is no parking there, the facility infers that a street visited on a path has no parking, driving one more street costs the user time and frustration, the facility quantifies this cost 
Claim.14 Amir discloses a computer program product comprising a non- transitory computer readable medium having stored thereon software code sections that, when executed by one or more 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir (US20120161984A1) as applied to claim 6, 10  above, and further in view of Geelen (US20150051833A1).
Claim.7 Amir does not discloses wherein the first optimization solution specified in the order of optimization is an optimization solution for which an expected total time to reach the destination is shortest or for which the journey time or the time to reach the destination from the parking space is shortest.
Geelen discloses wherein the first optimization solution specified in the order of optimization is an optimization solution for which an expected total time to reach the destination is shortest or for which 
It would have been obvious to modify Amir to include wherein the first optimization solution specified in the order of optimization is an optimization solution for which an expected total time to reach the destination is shortest or for which the journey time or the time to reach the destination from the parking space is shortest by Geelen in order to for identifying a pattern in the stored substantially unchanged locations indicative of a collection of parking locations, and inferring that the candidate parking location is an actual parking location (see Geelen’ s p43).
	Claim.8	Amir does not discloses wherein the first optimization solution specified in the order of optimization is an optimization solution for which the probability of the availability of the at least one parking space is highest.
Geelen discloses wherein the first optimization solution specified in the order of optimization is an optimization solution for which the probability of the availability of the at least one parking space is highest(see at least fig.5-7, 12-13, p8, determine a route between a first location and a second location , p20, advising a user as to a location where a vehicle can be parked, and possibly whether the space is vacant, the application software of the PND typically orders the car parks identified by distance from a current location of the PND and indicates an associated distance value, p21-23, parking opportunities, location determined remaining substantially unchanged relative to a predetermined period of time, p20, 
It would have been obvious to modify Amir to include wherein the first optimization solution specified in the order of optimization is an optimization solution for which the probability of the availability of the at least one parking space is highest by Geelen in order to for identifying a pattern in the stored substantially unchanged locations indicative of a collection of parking locations, and inferring that the candidate parking location is an actual parking location (see Geelen’ s p43).
Claim.11  Amir does not discloses wherein the selection of the optimization solutions involves upper bounds and lower bounds for at least one optimization parameter being checked.
Geelen discloses wherein the selection of the optimization solutions involves upper bounds and lower bounds for at least one optimization parameter being checked (see at least fig.5-7, 12-13, p8, determine a route between a first location and a second location , p20, advising a user as to a location where a vehicle can be parked, and possibly whether the space is vacant, the application software of the PND typically orders the car parks identified by distance from a current location of the PND and indicates an associated distance value, p21-23, parking opportunities, location determined remaining substantially unchanged relative to a predetermined period of time, p20, the car parks identified by distance from a current location of the PND and indicates associated distance value adjacent the car park listed, p9, p94, p152).
It would have been obvious to modify Amir to include wherein the selection of the optimization solutions involves upper bounds and lower bounds for at least one optimization parameter being checked  by Geelen in order to for identifying a pattern in the stored substantially unchanged locations indicative of a collection of parking locations, and inferring that the candidate parking location is an actual parking location (see Geelen’ s p43).
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662